Marshall, C.J.
(concurring in part and dissenting in part). For the reasons stated by Justice Ireland, post at 69-70 (Ireland, J., concurring in part and dissenting in part), I respectfully dissent from the court’s holding that the “fair preponderance of the evidence standard is consistent with the requirements of due process for extension hearings in CHINS cases.” Ante at 66.
At a so-called extension hearing, held pursuant to G. L. *67c. 119, § 39G, third par., a judge must decide whether the child is in continued need of services and, if so, make a determination as to the then appropriate disposition for the child. The disposition ordered at a second (or subsequent) hearing may be quite different from the disposition ordered six months earlier. See ante at 60-61. In “modifying” a CHINS disposition, a judge may order, perhaps for the first time, that the Commonwealth remove a child from her home, against her will, and perhaps the will of her parents. See post at 70. Because such a disposition may impose a burden on a child’s liberty interests that is different from, and far greater than, any burden imposed at the first adjudication, I conclude that a “preponderance of the evidence” burden is not consonant with the requirements of due process. See Addington v. Texas, 441 U.S. 418, 424 (1979) (clear and convincing standard required in civil cases where State seeks to infringe upon “particularly important individual interests”); Care & Protection of Erin, 443 Mass. 567, 571-572 (2005), and cases cited (“redetermination proceeding” involves “liberty interests” “identical to the interests present in the earlier proceeding” and therefore “clear and convincing” evidence is required to meet burden of proof).
The “preponderance of the evidence” standard also fails to protect a child at an extension hearing even where the result is a continuation, for an additional six months, of the same disposition ordered after the initial CHINS adjudication. Contrary to the court’s suggestion, ante at 65, § 39G extension proceedings are not analogous to probation revocation proceedings. For defendants serving the probationary portion of a split sentence, “the revocation of probation is ... a remedial sanction arising from the sentence imposed for the earlier offense.” Commonwealth v. Holmgren, 421 Mass. 224, 227 n.1 (1995). Similarly, revocation of “straight probation” makes a defendant “subject to sentencing on [the underlying] charges in essentially the same light that existed at the time straight probation was originally imposed.” Commonwealth v. Bruzzese, 437 Mass. 606, 618 (2002). Revocation, in connection with both forms of probation, relates back to the underlying crime. In contrast, a CHINS “extension” disposition is a new deprivation of liberty *68that extends beyond the initial six-month term.1 Nor, as the court suggests, ante at 62, are § 39G extension hearings — determinations of a child’s needs for the next six months — similar to the seventy-two-hour hearings we discussed in Care & Protection of Robert, 408 Mass. 52 (1990). A seventy-two-hour hearing yields only a temporary order pending full adjudication.
General Laws c. 119, § 39G, third par., which authorizes extensions on a showing that a continued disposition would be “reasonably likely to further” the purposes of the original CHINS disposition, clearly and sensibly contemplates that a judge may appropriately consider the factual findings of the initial hearing. In light of this provision, I cannot agree with Justice Ireland that the appropriate burden at an extension hearing is “beyond a reasonable doubt.” Post at 69, 71. At the initial adjudication, the burden of “beyond a reasonable doubt” serves to ensure that a child adjudicated in need of services is protected from wrongful allegations of fact.2 At an extension hearing, the “allegations” concerning the child’s behavior are not the focus of the hearing. Rather, the judge must determine whether the purposes of the initial disposition have been “accomplished” and whether additional treatment would aid the child. When a judge makes such a determination, which may involve the weighing of expert testimony, a burden of “beyond *69a reasonable doubt” is not constitutionally required. See Addington v. Texas, supra at 429 (where proceeding requires determination of “the meaning of the facts which must be interpreted” and not “a straightforward factual question,” clear and convincing standard more appropriate than proof beyond reasonable doubt). See Petition of the Dep’t of Social Servs. to Dispense with Consent to Adoption, 392 Mass. 696, 698-700 (1984) (“beyond a reasonable doubt” standard appropriate in civil proceedings only where “individual’s interests [are] pitted directly against the State and the interests of no third person [are] directly implicated”). See also Santosky v. Kramer, 455 U.S. 745, 769 (1982) (beyond reasonable doubt standard in termination of parental right cases may “erect an unreasonable barrier to state efforts” to care for children); Custody of a Minor (No. 1), 377 Mass. 876, 885 (1979) (same).
Because the disposition at a G. L. c. 119, § 39G, extension hearing can have a dramatic impact on a child’s liberty, and can place new and severe burdens on the child’s (and potentially the parents’) liberty interests, nothing less than a clear and convincing burden will suffice. I respectfully dissent from so much of the court’s opinion as holds otherwise.

That judges may modify conditions of probation, see ante at 65-66, citing Buckley v. Quincy Div. of the Dist. Court Dep’t, 395 Mass. 815, 817-818 (1985), does not change this analysis. In modifying conditions of probation, a judge may place additional limitations on a defendant’s privilege to avoid a certain period of incarceration to which he already has been sentenced, or, in the circumstance of “straight probation,” to avoid altogether a sentencing proceeding, for the underlying crime. See Commonwealth v. Bruzzese, 437 Mass. 606, 617-618 (2002); Commonwealth v. Holmgren, 421 Mass. 224, 227 n.1 (1995). In contrast, CHINS “extension” dispositions are for sequential statutorily authorized periods.


General Laws c. 119, § 39G, first par., requires that “the court find [whether] the allegations in the petition have been proved at the hearing beyond a reasonable doubt” (emphasis added). General Laws c. 119, § 39E, second par. and third par., in turn, provide that an appropriate person “may apply for a petition . . . alleging that [a] child persistently runs away from the home . . . persistently refuses to obey . . . lawful and reasonable commands . . . persistently and wilfully fails to attend school or persistently violates the lawful and reasonable regulations of his school” (emphasis added).